Exhibit 10.11

AMENDED AND RESTATED INDEMNIFICATION AGREEMENT

This Amended and Restated Indemnification Agreement (“Agreement”) is made as of
March 9, 2018 by and between WildHorse Resource Development Corporation, a
Delaware corporation (the “Company”), and Grant E. Sims (“Indemnitee”).

RECITALS:

WHEREAS, directors, officers and other persons in service to corporations or
business enterprises are subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself;

WHEREAS, highly competent persons have become more reluctant to serve as
directors, officers or in other capacities unless they are provided with
adequate protection through insurance and adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such persons is detrimental
to the best interests of the Company and its stockholders and that the Company
should act to assure such persons that there will be increased certainty of such
protection in the future;

WHEREAS, (i) the Amended and Restated Bylaws of the Company (as may be amended,
the “Bylaws”) requires indemnification of the officers and directors of the
Company (ii) Indemnitee may also be entitled to indemnification pursuant to the
General Corporation Law of the State of Delaware (“DGCL”) and (iii) the Bylaws
and the DGCL expressly provide that the indemnification provisions set forth
therein are not exclusive and thereby contemplate that contracts may be entered
into between the Company and members of the Board, officers and other persons
with respect to indemnification;

WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws and
the Amended and Restated Certificate of Incorporation of the Company (as may be
amended, the “Certificate of Incorporation”) and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefore, nor to
diminish or abrogate any rights of Indemnitee thereunder;

WHEREAS, (i) Indemnitee does not regard the protection available under the
Bylaws and insurance as adequate in the present circumstances, (ii) Indemnitee
may not be willing to serve or continue to serve as a director or officer of the
Company without adequate protection, (iii) the Company desires Indemnitee to
serve in such capacity, and (iv) Indemnitee is willing to serve, continue to
serve and to take on additional service for or on behalf of the Company on the
condition that Indemnitee be so indemnified; and

WHEREAS, the Company and Indemnitee have previously entered into an
indemnification agreement and the parties now desire to enter into this
Agreement to amend and restate certain terms of the prior indemnification
agreement.

AGREEMENT:



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1.        Definitions. (a) As used in this Agreement:

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling, controlled by or under common control with such
specified Person.

“Corporate Status” describes the status of a person who is or was a director,
officer, employee or agent of (i) the Company or (ii) any other corporation,
limited liability company, partnership or joint venture, trust, employee benefit
plan or other enterprise which such person is or was serving at the request of
the Company.

“Disinterested Director” shall mean a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

“Enterprise” shall mean the Company and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, employee, trustee, agent or fiduciary.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Expenses” shall mean all reasonable costs, expenses, fees and charges,
including, without limitation, attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding. Expenses also shall include, without limitation, (i) expenses
incurred in connection with any appeal resulting from, incurred by Indemnitee in
connection with, arising out of, or in respect of or relating to, any
Proceeding, including, without limitation, the premium, security for, and other
costs relating to any cost bond, supersedes bond, or other appeal bond or its
equivalent, (ii) for purposes of Section 12(d) hereof only, expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise, (iii) any
federal, state, local or foreign taxes imposed on Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement, and (iv) any
interest, assessments or other charges in respect of the foregoing. “Expenses”
shall not include “Liabilities.”

“Indemnity Obligations” shall mean all obligations of the Company to Indemnitee
under this Agreement, including the Company’s obligations to provide
indemnification to Indemnitee and advance Expenses to Indemnitee under this
Agreement.

“Independent Counsel” shall mean a law firm of fifty (50) or more attorneys, or
a member of a law firm of fifty (50) or more attorneys, that is experienced in
matters of corporation law and neither presently is, nor in the past five
(5) years has been, retained to represent: (i) the Company or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees

 

2



--------------------------------------------------------------------------------

under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder; provided,
however, that the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

“Liabilities” shall mean all claims, liabilities, damages, losses, judgments,
orders, fines, penalties and other amounts payable in connection with, arising
out of, or in respect of or relating to any Proceeding, including, without
limitation, amounts paid in settlement in any Proceeding and all costs and
expenses in complying with any judgment, order or decree issued or entered in
connection with any Proceeding or any settlement agreement, stipulation or
consent decree entered into or issued in settlement of any Proceeding.

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, governmental agency or body or
any other legal entity.

“Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, formal or informal
hearing, inquiry or investigation, litigation, inquiry, administrative hearing
or any other actual, threatened or completed judicial, administrative or
arbitration proceeding (including, without limitation, any such proceeding under
the Securities Act of 1933, as amended, or the Exchange Act or any other federal
law, state law, statute or regulation), whether brought in the right of the
Company or otherwise, and whether of a civil, criminal, administrative or
investigative nature, in each case, in which Indemnitee was, is or will be, or
is threatened to be, involved as a party, witness or otherwise by reason of the
fact that Indemnitee is or was a director or officer of the Company, by reason
of any actual or alleged action taken by Indemnitee (or a failure to take action
by Indemnitee) or of any action (or inaction) on Indemnitee’s part while acting
as director or officer of the Company, or by reason of the fact that Indemnitee
is or was serving at the request of the Company as a director, officer, trustee,
employee or agent of another corporation, limited liability company,
partnership, joint venture, trust or other enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement can be provided under
this Agreement.

“Sponsor Entities” means (i) WHR Holdings, LLC, Esquisto Holdings, LLC, WHE
AcqCo Holdings, LLC, WildHorse Investment Holdings, LLC, Esquisto Investment
Holdings, LLC, NGP IX Holdings, L.P., NGP X US Holdings, L.P., NGP XI Holdings,
L.P., and CP VI Eagle Holdings, L.P. and (ii) any of their respective Affiliates
and any investment fund or other Person advised or managed by any Sponsor
Entity, in each case, which owns or owned a direct or indirect interest in the
Company; provided, however, that neither the Company nor any of its subsidiaries
shall be considered Sponsor Entities hereunder.

(b)        For the purpose hereof, references to “fines” shall include, without
limitation, any excise tax assessed with respect to any employee benefit plan;
references to “serving at the request of the Company” shall include, without
limitation, any service as a director, officer, employee or agent of the Company
which imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants or
beneficiaries; and a Person who acted in good faith and in a manner such

 

3



--------------------------------------------------------------------------------

Person reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement (in addition to other conduct, decisions or situations that may be
“not opposed to the best interests of the Company).

Section 2.        Indemnity in Third-Party Proceedings. The Company shall
indemnify and hold harmless Indemnitee, to the fullest extent permitted by
applicable law, from and against all Liabilities and Expenses suffered or
reasonably incurred (and, in the case of retainers, reasonably expected to be
incurred) by Indemnitee or on Indemnitee’s behalf in connection with any
Proceeding (other than any Proceeding brought by or in the right of the Company
to procure a judgment in its favor, which is provided for in Section 3 below),
or any claim, issue or matter therein.

Section 3.        Indemnity in Proceedings by or in the Right of the Company.
The Company shall indemnify and hold harmless Indemnitee, to the fullest extent
permitted by applicable law, from and against all Liabilities and Expenses
suffered or incurred (and, in the case of retainers, reasonably expected to be
incurred) by Indemnitee or on Indemnitee’s behalf in connection with any
Proceeding brought by or in the right of the Company to procure a judgment in
its favor, or any claim, issue or matter therein. No indemnification for
Expenses shall be made under this Section 3 in respect of any claim, issue or
matter as to which Indemnitee shall have been finally adjudged by a court to be
liable to the Company, unless and only to the extent that the Delaware Court of
Chancery or any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification.

Section 4.        Indemnification for Expenses of a Party Who is Wholly or
Partly Successful. Notwithstanding any other provisions of this Agreement, and
without limiting the rights of Indemnitee under any other provision hereof,
including any rights to indemnification pursuant to Sections 2 or 3 hereof, to
the fullest extent permitted by applicable law, to the extent that Indemnitee is
successful, on the merits or otherwise, in any Proceeding or in defense of any
claim, issue or matter therein, in whole or in part, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred (and, in the
case of retainers, reasonably expected to be incurred) by Indemnitee or on
Indemnitee’s behalf in connection with each successfully resolved Proceeding,
claim, issue or matter. For purposes of this Section 4 and without limitation,
the termination of any Proceeding or claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

Section 5.        Indemnification For Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the fullest extent permitted by applicable
law and to the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness or otherwise a participant, including by receipt of a
subpoena, in any Proceeding to which Indemnitee is not a party and is not
threatened to be made a party, Indemnitee shall be indemnified against all
Expenses suffered or incurred (or, in the case of retainers, reasonably expected
to be incurred) by Indemnitee or on Indemnitee’s behalf in connection therewith.

 

4



--------------------------------------------------------------------------------

Section 6.        Additional Indemnification.     Notwithstanding any limitation
in Sections 2, 3 or 4 hereof, the Company shall indemnify Indemnitee to the
fullest extent permitted by applicable law if Indemnitee is a party to or
threatened to be made a party to any Proceeding (including a Proceeding by or in
the right of the Company to procure a judgment in its favor) against all
Liabilities and Expenses suffered or reasonably incurred (and, in the case of
retainers, reasonably expected to be incurred) by Indemnitee in connection with
such Proceeding, including but not limited to:

(a)        the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL; and

(b)        the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

Section 7.        Exclusions. Notwithstanding any provision in this Agreement,
the Company shall not be obligated under this Agreement to indemnify or hold
harmless Indemnitee, or, in the case of (a) and (c), to advance Expenses to
Indemnitee:

(a)        for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy obtained by the Company except with
respect to any excess beyond the amount paid under such insurance policy;

(b)        for an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law;

(c)        except as provided in Section 12(d) of this Agreement, in connection
with any Proceeding (or any part of any Proceeding) initiated by Indemnitee or,
if Indemnitee was nominated to the Board by one of more of the Sponsor Entities,
such Sponsor Entity, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee or, if Indemnitee was nominated to the Board by one or
more of the Sponsor Entities, such Sponsor Entity, against the Company or its
directors, officers, employees or other indemnitees, unless (i) the Board
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation, (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law or
(iii) such Proceeding is being brought by Indemnitee to assert, interpret or
enforce Indemnitee’s rights under this Agreement (for the avoidance of doubt,
Indemnitee shall not be deemed, for purposes of this subsection, to have
initiated or brought any claim by reason of (A) having asserted any affirmative
defenses in connection with a claim not initiated by Indemnitee or (B) having
made any counterclaim (whether permissive or mandatory) in connection with any
claim not initiated by Indemnitee); or

(d)        if a final decision by a court having jurisdiction in the matter that
is not subject to appeal shall determine that such indemnification is not
lawful.

Section 8.        Advancement. In accordance with the pre-existing requirements
of the Bylaws, and notwithstanding any provision of this Agreement to the
contrary, the Company shall

 

5



--------------------------------------------------------------------------------

advance, to the extent not prohibited by applicable law, the Expenses and
Liabilities reasonably incurred by Indemnitee in connection with any Proceeding,
and such advancement shall be made within thirty (30) days after the receipt by
the Company of a statement or statements requesting such advances from time to
time, whether prior to or after final disposition of any Proceeding. Advances
shall be unsecured and interest free. Advances shall be made without regard to
Indemnitee’s ability to repay the Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement. Advances shall include any and all Expenses reasonably incurred
pursuing an action to enforce this right of advancement, including Expenses
incurred preparing and forwarding statements to the Company to support the
advances claimed. Indemnitee shall qualify for advances upon the execution and
delivery to the Company of this Agreement, which shall constitute an undertaking
providing that Indemnitee undertakes to repay the amounts advanced to the extent
that it is ultimately determined by final judicial decision from which there is
no further right to appeal that the Indemnitee is not entitled to be indemnified
by the Company. Nothing in this Section 8 shall limit Indemnitee’s right to
advancement pursuant to Section 12(d) of this Agreement. This Section 8 shall
not apply to any claim made by Indemnitee for which indemnity is excluded
pursuant to Sections 7(a) or (c) hereof.

Section 9.        Procedure for Notification and Defense of Claim.

(a)        Indemnitee shall promptly notify the Company in writing of any
Proceeding with respect to which Indemnitee intends to seek indemnification or
advancement hereunder following the receipt by Indemnitee of written notice
thereof (the date of such notification, the “Submission Date”). The written
notification to the Company shall include a description of the nature of the
Proceeding and the facts underlying the Proceeding. To obtain indemnification
under this Agreement, Indemnitee shall submit to the Company a written request,
including therein or therewith such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification following
the final disposition of such Proceeding, including any appeal therein. Any
delay or failure by Indemnitee to notify the Company hereunder will not relieve
the Company from any liability which it may have to Indemnitee hereunder or
otherwise than under this Agreement, and any delay or failure in so notifying
the Company shall not constitute a waiver by Indemnitee of any rights under this
Agreement. The Secretary of the Company shall, promptly upon receipt of such a
request for indemnification, advise the Board in writing that Indemnitee has
requested indemnification.

(b)        In the event Indemnitee is entitled to indemnification and/or
advancement with respect to any Proceeding, Indemnitee may, at Indemnitee’s
option, (i) retain counsel (including local counsel) selected by Indemnitee and
approved by the Company to defend Indemnitee in such Proceeding, at the sole
expense of the Company (which approval shall not be unreasonably withheld,
conditioned or delayed), or (ii) have the Company assume the defense of
Indemnitee in such Proceeding, in which case the Company shall assume the
defense of such Proceeding with counsel selected by the Company and approved by
Indemnitee (which approval shall not be unreasonably withheld, conditioned or
delayed) within ten (10) days of the Company’s receipt of written notice of
Indemnitee’s election to cause the Company to do so. If the Company is required
to assume the defense of any such Proceeding, it shall engage legal counsel for
such defense, and the Company shall be solely responsible for all fees and
expenses

 

6



--------------------------------------------------------------------------------

of such legal counsel and otherwise of such defense. Such legal counsel may
represent both Indemnitee and the Company (and any other party or parties
entitled to be indemnified by the Company with respect to such matter) unless,
in the reasonable opinion of legal counsel to Indemnitee, there is a conflict of
interest between Indemnitee and the Company (or any other such party or parties)
or there are legal defenses available to Indemnitee that are not available to
the Company (or any such other party or parties). Notwithstanding either party’s
assumption of responsibility for defense of a Proceeding, each party shall have
the right to engage separate counsel at its own expense. If the Company has
responsibility for defense of a Proceeding, the Company shall provide the
Indemnitee and its counsel with all copies of pleadings and material
correspondence relating to the Proceeding. Indemnitee and the Company shall
reasonably cooperate in the defense of any Proceeding with respect to which
indemnification is sought hereunder, regardless of whether the Company or
Indemnitee assumes the defense thereof. Indemnitee may not settle or compromise
any Proceeding without the prior written consent of the Company, which consent
shall not be unreasonably withheld, conditioned or delayed. The Company may not
settle or compromise any Proceeding without the prior written consent of
Indemnitee.

Section 10.        Procedure Upon Application for Indemnification.

(a)        Upon written request by Indemnitee for indemnification pursuant to
Section 9(a) hereof, if any determination by the Company is required by
applicable law with respect to Indemnitee’s entitlement thereto, such
determination shall be made (i) if Indemnitee shall request such determination
be made by Independent Counsel, by Independent Counsel, and (ii) in all other
circumstances, (A) by a majority vote of the Disinterested Directors, even
though less than a quorum of the Board, (B) by a committee of Disinterested
Directors designated by a majority vote of the Disinterested Directors, even
though less than a quorum of the Board, (C) if there are no such Disinterested
Directors or, if such Disinterested Directors so direct, by Independent Counsel
in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee, or (D) if so directed by the Board, by the stockholders of the
Company holding a majority of the securities of the Company entitled to vote;
and, if it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within ten (10) days after such
determination. Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
entity making such determination shall, to the fullest extent permitted by law,
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom. The Company will not deny any written
request for indemnification hereunder made in good faith by Indemnitee unless a
determination as to Indemnitee’s entitlement to such indemnification described
in this Section 10(a) has been made. The Company agrees to pay the reasonable
fees and expenses of the Independent Counsel referred to above and to fully
indemnify such counsel against any and all Liabilities and Expenses arising out
of or relating to this Agreement or its engagement pursuant hereto.

 

7



--------------------------------------------------------------------------------

(b)        In the event the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 10(a) hereof, (i) the
Independent Counsel shall be selected by the Company within ten (10) days of the
Submission Date (the cost of such Independent Counsel to be paid by the
Company), (ii) the Company shall give written notice to Indemnitee advising it
of the identity of the Independent Counsel so selected and (iii) Indemnitee may,
within ten (10) days after such written notice of selection shall have been
given, deliver to the Company Indemnitee’s written objection to such selection.
Such objection by Indemnitee may be asserted only on the ground that the
Independent Counsel selected does not meet the requirements of “Independent
Counsel” as defined in this Agreement. If such written objection is made and
substantiated, the Independent Counsel selected shall not serve as Independent
Counsel unless and until Indemnitee withdraws the objection or a court has
determined that such objection is without merit. Absent a timely objection, the
person so selected shall act as Independent Counsel. If no Independent Counsel
shall have been selected and not objected to before the later of (A) thirty
(30) days after the Submission Date and (B) ten (10) days after the final
disposition of the Proceeding, including any appeal therein, each of the Company
and Indemnitee shall select a law firm or member of a law firm meeting the
qualifications to serve as Independent Counsel, and such law firms or members of
law firms shall select the Independent Counsel.

Upon the due commencement of any judicial proceeding or arbitration pursuant to
Section 12(a) of this Agreement, Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

Section 11.        Presumptions and Effect of Certain Proceedings.

(a)        In making a determination with respect to entitlement to
indemnification hereunder, the person, persons or entity making such
determination shall, to the fullest extent not prohibited by applicable law,
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 9(a) of this Agreement, and the Company shall, to the fullest extent not
prohibited by applicable law, have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption. Neither the failure of the
Company (including by its directors or Independent Counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by its directors or Independent Counsel) that Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that Indemnitee has not met the applicable standard of conduct.

(b)        Subject to Section 12(e) hereof, if the person, persons or entity
empowered or selected under Section 10 of this Agreement to determine whether
Indemnitee is entitled to indemnification shall not have made a determination
within sixty (60) days after receipt by the Company of the request therefore,
the requisite determination of entitlement to indemnification shall, to the
fullest extent not prohibited by applicable law, be deemed to have been made and
Indemnitee shall be entitled to such indemnification, absent a prohibition of
such

 

8



--------------------------------------------------------------------------------

indemnification under applicable law; provided, however, that such 60-day period
may be extended for a reasonable time, not to exceed an additional thirty
(30) days, if (i) the determination is to be made by Independent Counsel and
Indemnitee objects to the Company’s selection of Independent Counsel and
(ii) the Independent Counsel ultimately selected requires such additional time
for the obtaining or evaluating of documentation or information relating
thereto; provided further, however, that such 60-day period may also be extended
for a reasonable time, not to exceed an additional sixty (60) days, if the
determination of entitlement to indemnification is to be made by the
stockholders of the Company.

(c)        The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

(d)        Reliance as Safe Harbor. For purposes of any determination of good
faith, Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of the Enterprise in the course of their duties, or on the advice of legal
counsel for the Enterprise or on information or records given or reports made to
the Enterprise by an independent certified public accountant or by an appraiser
or other expert selected with the reasonable care by the Enterprise. The
provisions of this Section 11(d) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which Indemnitee may be deemed to have met
the applicable standard of conduct set forth in this Agreement.

(e)        Actions of Others. The knowledge or actions, or failure to act, of
any director, officer, agent or employee of the Enterprise shall not be imputed
to Indemnitee for purposes of determining the right to indemnification under
this Agreement.

Section 12.        Remedies of Indemnitee.

(a)        Subject to Section 12(e) hereof, in the event that (i) a
determination is made pursuant to Section 10 of this Agreement that Indemnitee
is not entitled to indemnification under this Agreement, (ii) advancement is not
timely made pursuant to Section 8 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been timely made pursuant to
Section 10(a) of this Agreement within sixty (60) days after receipt by the
Company of the request for indemnification, (iv) payment of indemnification is
not made pursuant to Sections 4 or 5 or the third to the last sentence of
Section 10(a) of this Agreement within ten (10) days after receipt by the
Company of a written request therefor, (v) payment of indemnification pursuant
to Sections 2, 3 or 6 of this Agreement is not made within ten (10) days after a
determination has been made that Indemnitee is entitled to indemnification, or
(vi) in the event that the Company or any other Person takes or threatens to
take any action to declare this Agreement void or unenforceable, or institutes
any litigation or other action or proceeding designed to deny, or to recover
from, Indemnitee the benefits provided or intended to be

 

9



--------------------------------------------------------------------------------

provided to Indemnitee hereunder, Indemnitee shall be entitled to an
adjudication by a court of Indemnitee’s entitlement to such indemnification or
advancement. Alternatively, Indemnitee, at Indemnitee’s option, may seek an
award in arbitration to be conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration Association. The
Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration.

(b)        In the event that a determination shall have been made pursuant to
Section 10(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 12 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 12 the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement, as the case may
be.

(c)        If a determination shall have been made pursuant to Section 10(a) of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 12, absent a prohibition of such
indemnification under applicable law.

(d)        The Company shall, to the fullest extent not prohibited by applicable
law, be precluded from asserting in any judicial proceeding or arbitration
commenced pursuant to this Section 12 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement. It is the intent of the Company that Indemnitee
not be required to incur Expenses associated with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to Indemnitee hereunder. The Company
shall indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within ten (10) days after receipt by the Company of a
written request therefore) advance, to the extent not prohibited by applicable
law, such Expenses to Indemnitee, which are incurred by Indemnitee in connection
with any action brought by Indemnitee for indemnification or advancement from
the Company under this Agreement or the Bylaws, or under any directors’ and
officers’ liability insurance policies maintained by the Company, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement or insurance recovery, as the case may be.

(e)        Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding, including
any appeal therein; provided that, in absence of any such determination with
respect to such Proceeding, the Company shall advance Expenses with respect to
such Proceeding.

Section 13.        Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a)        The rights of indemnification and to receive advancement as provided
by this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at

 

10



--------------------------------------------------------------------------------

any time be entitled under applicable law, the Certificate of Incorporation, the
Bylaws, any agreement, a vote of stockholders or a resolution of directors, or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal. The
Company shall not adopt any amendment or alteration to, or repeal of, the
Certificate of Incorporation or the Bylaws, the effect of which would be to
deny, diminish or encumber the Indemnitee’s rights to indemnification pursuant
to this Agreement, the Certificate of Incorporation, the Bylaws or applicable
law relative to such rights prior to such amendment, alteration or repeal. To
the extent that a change in Delaware law, whether by statute or judicial
decision, permits greater indemnification or advancement than would be afforded
currently under the Bylaws or this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

(b)        The Company hereby acknowledges that Indemnitee may have certain
rights to indemnification, advancement and insurance provided by one or more
Persons with whom or which Indemnitee may be associated (including, without
limitation, any Sponsor Entity). The Company hereby acknowledges and agrees that
(i) the Company shall be the indemnitor of first resort with respect to any
Proceeding, Expense, Liability or matter that is the subject of the Indemnity
Obligations, (ii) the Company shall be primarily liable for all Indemnity
Obligations and any indemnification afforded to Indemnitee in respect of any
Proceeding, Expense, Liability or matter that is the subject of Indemnity
Obligations, whether created by applicable law, organizational or constituent
documents, contract (including this Agreement) or otherwise, (iii) any
obligation of any other Persons with whom or which Indemnitee may be associated
(including, without limitation, any Sponsor Entity) to indemnify Indemnitee or
advance Expenses or Liabilities to Indemnitee in respect of any Proceeding shall
be secondary to the obligations of the Company hereunder, (iv) the Company shall
be required to indemnify Indemnitee and advance Expenses or Liabilities to
Indemnitee hereunder to the fullest extent provided herein without regard to any
rights Indemnitee may have against any other Person with whom or which
Indemnitee may be associated (including, without limitation, any Sponsor Entity)
or insurer of any such Person and (v) the Company irrevocably waives,
relinquishes and releases any other Person with whom or which Indemnitee may be
associated (including, without limitation, any Sponsor Entity) from any claim of
contribution, subrogation or any other recovery of any kind in respect of
amounts paid by the Company hereunder. In the event any other Person with whom
or which Indemnitee may be associated (including, without limitation, any
Sponsor Entity) or their insurers advances or extinguishes any liability or loss
which is the subject of any Indemnity Obligation owed by the Company or payable
under any Company insurance policy, the payor shall have a right of subrogation
against the Company or its insurer or insurers for all amounts so paid which
would otherwise be payable by the Company or its insurer or insurers under this
Agreement. In no event will payment of an Indemnity Obligation by any other
Person with whom or which Indemnitee may be associated (including, without
limitation, any Sponsor Entity) or their insurers affect the obligations of the
Company hereunder

 

11



--------------------------------------------------------------------------------

or shift primary liability for any Indemnity Obligation to any other Person with
whom or which Indemnitee may be associated (including, without limitation, any
Sponsor Entity). Any indemnification, insurance or advancement provided by any
other Person with whom or which Indemnitee may be associated (including, without
limitation, any Sponsor Entity) with respect to any liability arising as a
result of Indemnitee’s Corporate Status or capacity as an officer or director of
any Person is specifically in excess over any Indemnity Obligation of the
Company or valid and any collectible insurance (including but not limited to any
malpractice insurance or professional errors and omissions insurance) provided
by the Company under this Agreement.

(c)        To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees,
trustees, or agents of any Enterprise, Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, officer, employee, trustee or
agent under such policy or policies and such policies shall provide for and
recognize that the insurance policies are primary to any rights to
indemnification, advancement or insurance proceeds to which Indemnitee may be
entitled from one or more Persons with whom or which Indemnitee may be
associated (including, without limitation, any Sponsor Entity) to the same
extent as the Company’s indemnification and advancement obligations set forth in
this Agreement. If, at the time of the receipt of a notice of a claim pursuant
to the terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.

(d)        In the event of any payment under this Agreement, the Company shall
be subrogated to the rights of recovery of Indemnitee, including rights of
indemnification provided to Indemnitee from any other person or entity with whom
Indemnitee may be associated; provided, however, that the Company shall not be
subrogated to the extent of any such payment of all rights of recovery of
Indemnitee with respect to any Person with whom or which Indemnitee may be
associated (including, without limitation, any Sponsor Entity).

(e)        The indemnification and contribution provided for in this Agreement
will remain in full force and effect regardless of any investigation made by or
on behalf of Indemnitee.

Section 14.        Duration of Agreement; Not Employment Contract. This
Agreement shall be binding upon the Company and its successors and assigns and
shall inure to the benefit of Indemnitee and Indemnitee’s heirs, executors and
administrators. The Company shall require and cause any successor, and any
direct or indirect parent of any successor, whether direct or indirect by
purchase, merger, consolidation or otherwise, to all, substantially all or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. This Agreement shall not be deemed an employment contract between the
Company (or any of its subsidiaries or any other Enterprise) and Indemnitee.
Indemnitee specifically acknowledges that Indemnitee’s employment with the
Company (or any

 

12



--------------------------------------------------------------------------------

of its subsidiaries or any other Enterprise), if any, is at will, and Indemnitee
may be discharged at any time for any reason, with or without cause, except as
may be otherwise provided in any written employment contract between Indemnitee
and the Company (or any of its subsidiaries or any other Enterprise), other
applicable formal severance policies duly adopted by the Board, or, with respect
to service as a director of the Company, by the Certificate of Incorporation,
the Bylaws or the DGCL.

Section 15.        Severability. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by applicable law; (b) such
provision or provisions shall be deemed reformed to the extent necessary to
conform to applicable law and to give the maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.

Section 16.        Enforcement.

(a)        The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director, officer, employee or agent of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as a director, officer, employee or agent of the Company.

(b)        This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the Certificate of
Incorporation, the Bylaws and applicable law, and shall not be deemed a
substitute therefore, nor diminish or abrogate any rights of Indemnitee
thereunder.

Section 17.        Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by the
parties thereto. No waiver of any of the provisions of this Agreement shall be
deemed to be or shall constitute a waiver of any other provision of this
Agreement nor shall any waiver constitute a continuing waiver.

Section 18.        Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given if (a) delivered by hand and receipted for by the party to
whom said notice or other communication shall have been directed, (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed, (c) mailed by reputable overnight
courier and receipted for by the party to whom said notice or other
communication shall have been directed

 

13



--------------------------------------------------------------------------------

or (d) sent by facsimile transmission, with receipt of oral confirmation that
such transmission has been received:

 

  (i)

If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Company.

 

  (ii)

If to the Company to

WildHorse Resource Development Corporation

9805 Katy Freeway, Suite 400

Houston, Texas 77024

Attention: Board of Directors

or to any other address as may have been furnished to Indemnitee by the Company.

Section 19.        Contribution. To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for Liabilities or for Expenses, in connection with any Proceeding, in
such proportion as is deemed fair and reasonable in light of all of the
circumstances of such Proceeding in order to reflect (a) the relative benefits
received by the Company and Indemnitee as a result of the event(s) and
transaction(s) giving cause to such Proceeding; and (b) the relative fault of
the Company (and its directors, officers, employees and agents) and Indemnitee
in connection with such event(s) and transaction(s).

Section 20.        Applicable Law and Consent to Jurisdiction. This Agreement
and the legal relations among the parties shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware, without
regard to its conflict of laws rules. Except with respect to any arbitration
commenced by Indemnitee pursuant to Section 12(a) of this Agreement, the Company
and Indemnitee hereby irrevocably and unconditionally (a) agree that any action
or proceeding arising out of or in connection with this Agreement shall be
brought only in the Chancery Court of the State of Delaware (the “Delaware
Court”), and not in any other state or federal court in the United States of
America or any court in any other country, (b) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (c) consent to
service of process at the address set forth in Section 18 of this Agreement with
the same legal force and validity as if served upon such party personally within
the State of Delaware; (d) waive any objection to the laying of venue of any
such action or proceeding in the Delaware Court, and (e) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.

Section 21.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

 

14



--------------------------------------------------------------------------------

Section 22.        Third-Party Beneficiaries. The Sponsor Entities are intended
third-party beneficiaries of this Agreement and shall have all of the rights
afforded to Indemnitee under this Agreement.

Section 23.        Miscellaneous. Use of the masculine pronoun shall be deemed
to include usage of the feminine pronoun where appropriate. The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof. The recitals at the beginning of this Agreement are incorporated as
part of the Agreement for all purposes.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

WILDHORSE RESOURCE DEVELOPMENT CORPORATION    

INDEMNITEE

By:

  

/s/ Jay C. Graham

   

By:

  

/s/ Grant E. Sims

Name:    

  

Jay C. Graham

   

Name:    

  

Grant E. Sims

Title:

  

CEO

   

Title:

  

Director

 

SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT